DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 03/15/2021.  Claims 1-5 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an acquisition unit configured to acquire autonomous movement level information related to autonomous movement that the mobile body can perform” in claim 1 (as acquisition unit 422 in page 10, lines 13-25 of the specification); and 
“a processing unit configured to instruct the moving body to change the autonomous movement level when the moving body needs to move in the accommodation area after the moving body enters the accommodation area” in claims 1-3 (as processing unit 426 in page 10, lines 13-25 of the specification). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2019139322 A; hereinafter Tanaka) in view of Long et al. (US 20210221389 A1; hereinafter Long).

Regarding claim 1, Tanaka discloses:
An accommodation area management device (control device 101; Figs. 1-3) which manages an accommodation area (parking lot P; Figs. 1-2) for accommodating a moving body (vehicle V; Figs. 1-2) and moves the moving body to a predetermined accommodation position (target parking area R; Figs. 1-2) in the accommodation area (parking lot data management unit 513 of the control device 101 selects target parking area R from vacant parking areas R and the guidance route generation unit 514 generates a guidance route that instructs the vehicle control device 410 to the target parking area R; Figs. 1-2, [0072]-[0073]).

Tanaka does not specifically disclose:
an acquisition unit configured to acquire autonomous movement level information related to autonomous movement that the mobile body can perform; and
a processing unit configured to instruct the moving body to change the autonomous movement level when the moving body needs to move in the accommodation area after the moving body enters the accommodation area.

However, Long discloses:
an acquisition unit (system 100; Fig. 1) configured to acquire autonomous movement level information related to autonomous movement that the mobile body (PAAV 110; Fig. 1) can perform (system 100 obtains a level of autonomous operation of PAAV 110; [0073]-[0074]); and
a processing unit (system 100; Fig. 1) configured to instruct the moving body to change the autonomous movement level when the moving body needs to move in the area (pathway 106; Fig. 1; [0042]) after the moving body enters the area (system 100 changes the level of autonomous operation of PAAV 110 after entering a temporary zone on the vehicle pathway 106; [0042], [0073]-[0074]).

Tanaka and Long are considered to be analogous because they are in the same field of vehicle assistance system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka’s accommodation area management device to further incorporate Long’s system that changes the level of autonomous operations with respect to zones for the advantage of modifying operational requirements for vehicles in zone with deviating infrastructure which results in a safer navigation in zones that deviates from ordinary operating rules (Long’s [0042]-[0043]).

Regarding claim 2, Tanaka discloses:
accommodation area (parking lot P; Figs. 1-2).

Tanaka does not specifically disclose:
wherein
each moving body accommodated in the accommodation area is classified into one of two or more classifications prepared in advance based on the autonomous movement level of the moving body and moving bodies of the same classification are collectively accommodated in a specific partial accommodation area within the accommodation area, and
the processing unit is configured to instruct the moving body to change the autonomous movement level when it becomes necessary to move the moving body over two partial accommodating areas corresponding to different classifications.

However, Long discloses:
wherein
each moving body accommodated in the area (pathway 106; Fig. 1; [0042]) is classified into one of two or more classifications (classification or operation characteristic of the temporary zones deviates from ordinary navigational characteristics of vehicle pathway 106; [0042]-[0043], [0056]-[0057]) prepared in advance based on the autonomous movement level of the moving body (navigational characteristics of the temporary zone may have associated operating rules for safely navigating the temporary zone that deviate from ordinary operating rules of vehicle pathway 106 and a given level of autonomous operation may not be suitable for the temporary zone; [0042]-[0043]) and moving bodies of the same classification are collectively accommodated in a specific partial area within the area (classification of the temporary zone corresponds to a level of autonomous operation of PAAV 110, thus the PAAVs 110 have same level of autonomous operation in the temporary zone of pathway 106, [0073]-[0074]), and
the processing unit is configured to instruct the moving body to change the autonomous movement level when it becomes necessary to move the moving body over two partial accommodating areas corresponding to different classifications (navigational characteristics of the temporary zone may have associated operating rules for safely navigating the temporary zone that deviate from ordinary operating rules of vehicle pathway 106 and a given level of autonomous operation may not be suitable for the temporary zone, system 100 changes the level of autonomous operation of PAAV 110 after entering a temporary zone on the vehicle pathway 106; [0042]-[0043], [0073]-[0074]).

Tanaka and Long are considered to be analogous because they are in the same field of vehicle assistance system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka’s accommodation area management device to further incorporate Long’s system that changes the level of autonomous operations with respect to zones for the advantage of modifying operational requirements for vehicles in zone with deviating infrastructure which results in a safer navigation in zones that deviates from ordinary operating rules (Long’s [0042]-[0043]).

Regarding claim 3, Tanaka does not specifically disclose:
wherein
the change of the autonomous movement level includes a change of raising the autonomous movement level and a change of lowering the autonomous movement level, and
the processing unit is configured to give priority to a change for lowering the autonomous movement level when the moving body needs to move across the different classifications.

However, Long discloses:
wherein
the change of the autonomous movement level includes a change of raising the autonomous movement level (correspond to an upper limit on autonomous operation within the temporary zone; [0073]) and a change of lowering the autonomous movement level (correspond to a lower limit on autonomous operation within the temporary zone; [0073]), and
the processing unit is configured to give priority to a change for lowering the autonomous movement level when the moving body needs to move across the different classifications (a temporary zone may be so complex that autonomous operation of a vehicle through the temporary zone may be limited to levels of autonomous operation in which a human driver monitors the driving environment (i.e. levels 0-2 of SAE J3016); [0073]).

Tanaka and Long are considered to be analogous because they are in the same field of vehicle assistance system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka’s accommodation area management device to further incorporate Long’s system that lowers the level of autonomous operations with respect to temporary zone that is complex for the advantage of limiting the level of autonomous operation requiring the monitoring of a human driver monitor which results in a safer navigation in complex temporary zone (Long’s [0042]-[0043]).

Regarding claim 4, Tanaka does not specifically disclose:
wherein
the change of raising the autonomous movement level is an update of software of the moving body, and
the change of lowering the autonomous movement level is to stop some of functions of the moving body.

However, Long discloses:
wherein
the change of raising the autonomous movement level is an update of software of the moving body (the mode of autonomous vehicle operation of PAAV 110 is based on at least one of capabilities of one or more sensors of PAAV 110 and capabilities of navigational software of the PAAV; [0088]), and
the change of lowering the autonomous movement level is to stop some of functions of the moving body (a temporary zone may be so complex that autonomous operation of a vehicle through the temporary zone may be limited to levels of autonomous operation in which a human driver monitors the driving environment (i.e. levels 0-2 of SAE J3016), stopping levels of autonomous operation beyond the monitoring of the human driver; [0073]).

Tanaka and Long are considered to be analogous because they are in the same field of vehicle assistance system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka’s accommodation area management device to further incorporate Long’s system that raises and lowers the level of autonomous operations for the advantage of keeping up with versions and growing industry standard and preventing functions from being performed/accidents which results in a safer navigation in zones that deviates from ordinary operating rules (Long’s [0088], [0042]-[0043]).

Regarding claim 5, Tanaka discloses:
accommodation area (parking lot P; Figs. 1-2).

Tanaka does not disclose:
wherein
the autonomous movement level is a level based on the level of autonomous movement of the moving body within the accommodation area.

However, Long discloses:
wherein
the autonomous movement level is a level based on the level of autonomous movement of the moving body within the area (level of autonomous operation of PAAV 110 corresponds to temporary zone, [0073]-[0074]).

Tanaka and Long are considered to be analogous because they are in the same field of vehicle assistance system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka’s accommodation area management device to further incorporate Long’s system that changes the level of autonomous operations with respect to zones for the advantage of modifying operational requirements for vehicles in zone with deviating infrastructure which results in a safer navigation in zones that deviates from ordinary operating rules (Long’s [0042]-[0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Komura (US 20190236954 A1) discloses a parking control unit that executes parking assistance control of parking a vehicle with respect to a parking area having parking area information matching the own vehicle information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665